Case 1:18-cr-00433-LDH-RLM Document 20-3 Filed 03/26/19 Page 1 of 23 PageID #: 61




                                                                    SP_000307
Case 1:18-cr-00433-LDH-RLM Document 20-3 Filed 03/26/19 Page 2 of 23 PageID #: 62




                                                                    SP_000308
Case 1:18-cr-00433-LDH-RLM Document 20-3 Filed 03/26/19 Page 3 of 23 PageID #: 63




                                                                    SP_000309
Case 1:18-cr-00433-LDH-RLM Document 20-3 Filed 03/26/19 Page 4 of 23 PageID #: 64




                                                                    SP_000310
Case 1:18-cr-00433-LDH-RLM Document 20-3 Filed 03/26/19 Page 5 of 23 PageID #: 65




                                                                    SP_000311
Case 1:18-cr-00433-LDH-RLM Document 20-3 Filed 03/26/19 Page 6 of 23 PageID #: 66




                                                                    SP_000312
Case 1:18-cr-00433-LDH-RLM Document 20-3 Filed 03/26/19 Page 7 of 23 PageID #: 67




                                                                    SP_000313
Case 1:18-cr-00433-LDH-RLM Document 20-3 Filed 03/26/19 Page 8 of 23 PageID #: 68




                                                                    SP_000314
Case 1:18-cr-00433-LDH-RLM Document 20-3 Filed 03/26/19 Page 9 of 23 PageID #: 69




                                                                    SP_000315
Case 1:18-cr-00433-LDH-RLM Document 20-3 Filed 03/26/19 Page 10 of 23 PageID #: 70




                                                                    SP_000316
Case 1:18-cr-00433-LDH-RLM Document 20-3 Filed 03/26/19 Page 11 of 23 PageID #: 71




                                                                    SP_000317
Case 1:18-cr-00433-LDH-RLM Document 20-3 Filed 03/26/19 Page 12 of 23 PageID #: 72




                                                                    SP_000318
Case 1:18-cr-00433-LDH-RLM Document 20-3 Filed 03/26/19 Page 13 of 23 PageID #: 73




                                                                    SP_000319
Case 1:18-cr-00433-LDH-RLM Document 20-3 Filed 03/26/19 Page 14 of 23 PageID #: 74




                                                                    SP_000320
Case 1:18-cr-00433-LDH-RLM Document 20-3 Filed 03/26/19 Page 15 of 23 PageID #: 75




                                                                    SP_000321
Case 1:18-cr-00433-LDH-RLM Document 20-3 Filed 03/26/19 Page 16 of 23 PageID #: 76




                                                                    SP_000322
Case 1:18-cr-00433-LDH-RLM Document 20-3 Filed 03/26/19 Page 17 of 23 PageID #: 77




                                                                    SP_000323
Case 1:18-cr-00433-LDH-RLM Document 20-3 Filed 03/26/19 Page 18 of 23 PageID #: 78




                                                                    SP_000324
Case 1:18-cr-00433-LDH-RLM Document 20-3 Filed 03/26/19 Page 19 of 23 PageID #: 79




                                                                    SP_000325
Case 1:18-cr-00433-LDH-RLM Document 20-3 Filed 03/26/19 Page 20 of 23 PageID #: 80




                                                                    SP_000326
Case 1:18-cr-00433-LDH-RLM Document 20-3 Filed 03/26/19 Page 21 of 23 PageID #: 81




                                                                    SP_000327
Case 1:18-cr-00433-LDH-RLM Document 20-3 Filed 03/26/19 Page 22 of 23 PageID #: 82




                                                                    SP_000328
Case 1:18-cr-00433-LDH-RLM Document 20-3 Filed 03/26/19 Page 23 of 23 PageID #: 83




                                                                    SP_000329
